Mr. Justice Todd, Jr.
dissenting as to Part IV of the opinion of the Court.
I dissent as to the conclusion reached by the majority in connection with the fourth assignment. I believe that the printed leaflet issued by the company and accepted by the employees established a new contract between the parties, particularly for the clerks like plaintiff, since as to them, it established different conditions of work and pay than those fixed in 1938 which were accepted by the plaintiff and, for the reasons stated in considering and disposing of the third assignment, claims prior to January 1, 1939 have prescribed. The dictum in the Avellanet case remains unaffected nor is it in point, inasmuch as the new terms do not wholly refer to the new Federal Act.
I would, therefore, eliminate the amount of $23.04 for 1938 and grant to the plaintiff the amounts stated in the opinion for 1939, 1940, 1941 and 1942, making a total of $152.31.